
	

113 S2155 IS: Maximizing Spectrum Efficiency and Value Act of 2014
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2155
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the National Telecommunications and Information Administration Organization Act to create
			 a Federal Spectrum Reallocation Commission, to provide for the use of a
			 portion of the proceeds from the auction of reallocated Federal spectrum
			 for deficit reduction, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Maximizing Spectrum Efficiency and Value Act of 2014.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				Demand for
			 electromagnetic spectrum is sharply rising due to the growing advanced
			 network
			 of communications devices that rely on spectrum to transmit and receive
			 information.
			
				(2)
				It is necessary
			 for the United States to maintain its investments in innovation of
			 spectrum and
			 broadband infrastructure to ensure the United States is a global leader in
			 the
			 wireless age.
			
				(3)
				Spectrum is a
			 finite resource, and in order to spur innovation, the United States must
			 provide for better and more efficient spectrum management.
			
				(4)
				Many spectrum
			 holders do not efficiently use their frequency assignments, and a
			 restructuring
			 of the usable spectrum is a viable solution to make up for this lost
			 opportunity.
			
				(5)
				Making available
			 additional spectrum to meet the demands of broadband technologies and
			 services
			 will prevent dropped connections, blocked service, decreased connection
			 speed,
			 and even higher prices for certain advanced applications.
			
				(6)
				The availability
			 of increased spectrum will allow advanced technologies such as 4G mobile
			 services, high-speed wireless, high definition television, and more to
			 continue
			 operating without network problems and interference.
			
				(7)
				The United States
			 public debt totals not less than $14,300,000,000,000.
			
				(8)
				Congress should
			 look for ways to increase Federal Government revenues without creating
			 additional
			 burdens on taxpayers.
			
				(9)
				Auctioning
			 spectrum is the most economically sound method for accurate valuation and
			 assignment of spectrum to develop the next generation of wireless
			 technologies,
			 expand broadband service to underserved areas of the country, develop an
			 interoperable public safety network, and reduce the deficit.
			
				(10)
				Certain
			 frequencies of spectrum have substantial market value and could raise
			 significant new revenue in a public auction.
			
				(11)
				Barriers to a spectrum auction such as
			 regulatory and administrative delays are not conducive to the free-market
			 approach and can hurt innovation.
			
				(12)
				Federal Government
			 spectrum, while extremely important, is vast and should be included in any
			 spectrum reform initiative.
			
			3.
			Federal Spectrum
			 Reallocation Commission
			
				(a)
				In
			 general
				Part B of title I of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 921 et seq.) is
			 amended
			 by adding at the end the following:
				
					
						120.
						Federal
				Spectrum Reallocation Commission
						
							(a)
							Definitions
							In
				this section—
							
								(1)
								the term
				appropriate congressional committees means—
								
									(A)
									the Committee on
				Appropriations of the Senate;
								
									(B)
									the Committee on
				Appropriations of the House of Representatives;
								
									(C)
									the Committee on Commerce, Science, and
				Transportation of the Senate; and
								
									(D)
									the Committee on
				Energy and Commerce of the House of Representatives;
								
								(2)
								the term
				Chairperson means the chairperson of the Reallocation Commission
				designated under subsection (b)(3)(B);
							
								(3)
								the term
				Director means the Director of the Reallocation Commission
				appointed under subsection (b)(5)(A);
							
								(4)
								the term
				Executive agency has the meaning given the term in section 105 of
				title 5, United States Code;
							
								(5)
								the term
				Federal entity means any department, agency, or other
				instrumentality of the Federal Government that utilizes a
			 Government station
				license obtained under section 305 of the Communications Act of
			 1934 (47 U.S.C.
				305);
							
								(6)
								the term
				Reallocation Commission means the Federal Spectrum Reallocation
				Commission established under subsection (b)(1); and
							
								(7)
								the term
				relocation or sharing costs—
								
									(A)
									means the costs
				incurred by a Federal entity to achieve comparable capability of
			 systems,
				regardless of whether that capability is achieved by relocating to
			 a new
				frequency assignment or by utilizing an alternative technology; and
								
									(B)
									includes—
									
										(i)
										the costs of any
				modification or replacement of equipment, software, facilities,
			 operating
				manuals, training costs, or regulations that are attributable to
				relocation;
									
										(ii)
										the costs of all
				engineering, equipment, software, site acquisition, and
			 construction costs, as
				well as any legitimate and prudent transaction expense, including
			 outside
				consultants, and reasonable additional costs incurred by the
			 Federal entity
				that are attributable to relocation, including increased recurring
			 costs
				associated with the replacement facilities;
									
										(iii)
										the costs of engineering studies, economic
				analyses, or other expenses reasonably incurred in calculating the
			 estimated
				relocation or sharing costs that are provided to the Commission
			 under
			 subsection (e)(1)(C)
				and approved by the Director of the Office of Management and Budget
			 under
				subsection (e)(1)(D);
									
										(iv)
										the one-time
				costs of any modification of equipment reasonably necessary to
			 accommodate
				commercial use of reallocated frequencies prior to the termination
			 of the
				Federal entity’s primary allocation or protected status, when the
			 frequencies
				are made available for private-sector uses by competitive bidding
			 and a Federal
				entity retains primary allocation or protected status in those
			 frequencies for
				a period of time after the completion of the competitive bidding
			 process;
				and
									
										(v)
										the costs
				associated with the accelerated replacement of systems and
			 equipment if such
				acceleration is necessary to ensure the timely relocation of
			 systems to a new
				frequency assignment.
									
							(b)
							Establishment
				and operation of Reallocation Commission
							
								(1)
								Establishment
								There
				is established an independent commission to be known as the Federal
				Spectrum Reallocation Commission.
							
								(2)
								Duties
								The
				Reallocation Commission shall carry out the duties described in
			 this
				section.
							
								(3)
								Membership
								
									(A)
									Appointments
									
										(i)
										In
				general
										The Reallocation Commission shall be composed of 9
				members appointed by the President, by and with the advice and
			 consent of the
				Senate.
									
										(ii)
										Requirements
				for membership
										
											(I)
											In
				general
											Of the 9 members appointed by the President under clause
				(i)—
											
												(aa)
												not
				more than 1 member may be a current employee or contractor of the
			 Department of
				Defense;
											
												(bb)
												not
				more than 1 member may be former employee or contractor of the
			 Department of
				Defense;
											
												(cc)
												not
				fewer than 1 member shall be a representative of the commercial
			 mobile
				technology industry; and
											
												(dd)
												not
				fewer than 1 member shall be a representative from a
			 standards-setting body
				that is accredited by the American National Standards Institute to
			 develop
				voluntary industry standards.
											
											(II)
											Private-sector
				representation
											In making appointments under clause (i), the
				President shall ensure that there is robust private-sector
			 representation on
				the Reallocation Commission.
										
										(iii)
										Transmission
				of nominations
										Not later than 180 days after the date of
				enactment of this section, the President shall transmit to the
			 Senate the
				nominations for appointment to the Commission.
									
										(iv)
										Consultation
										In
				selecting individuals for nominations for appointments to the
			 Reallocation
				Commission, the President shall consult with—
										
											(I)
											the Speaker of the
				House of Representatives concerning the appointment of 3 members;
										
											(II)
											the majority
				leader of the Senate concerning the appointment of 3 members;
										
											(III)
											the minority
				leader of the House of Representatives concerning the appointment
			 of 1 member;
				and
										
											(IV)
											the minority
				leader of the Senate concerning the appointment of 1 member.
										
										(v)
										Nonpolitical
				nature of appointment
										No political test or qualification may be
				used in selecting, appointing, promoting, or taking other personnel
			 actions
				with respect to members, officers, agents, or employees of the
			 Reallocation
				Commission.
									
									(B)
									Chairperson
									At
				the time the President nominates individuals for appointments under
				subparagraph (A), the President shall designate 1 of the
			 individuals nominated
				to serve as the Chairperson of the Reallocation Commission.
								
									(C)
									Terms
									
										(i)
										In
				general
										Each member of the Reallocation Commission may serve
				until the Commission sunsets under paragraph (12).
									
										(ii)
										Chairperson
										The
				Chairperson may serve until the confirmation of a successor.
									
										(iii)
										Vacancies
										Any
				vacancy in the Reallocation Commission shall be filled in the same
			 manner as
				the original appointment.
									
									(D)
									Compensation of
				members
									
										(i)
										In
				general
										Each member of the Reallocation Commission, other than
				the Chairperson, shall be paid at a rate equal to the daily
			 equivalent of the
				minimum annual rate of basic pay payable for level IV of the
			 Executive Schedule
				under section 5315 of title 5, United States Code, for each day
			 (including
				travel time) during which the member is engaged in the actual
			 performance of
				duties vested in the Reallocation Commission.
									
										(ii)
										Chairperson
										The
				Chairperson shall be paid for each day referred to in clause (i) at
			 a rate
				equal to the daily equivalent of the minimum annual rate of basic
			 pay payable
				for level III of the Executive Schedule under section 5314 of title
			 5, United
				States Code.
									
								(4)
								Meetings
								
									(A)
									In
				general
									Each meeting of the Reallocation Commission, other than
				meetings in which classified information is to be discussed, shall
			 be open to
				the public.
								
									(B)
									Access to
				information
									All of the proceedings, information, and
				deliberations of the Commission shall be open, upon request, to—
									
										(i)
										the Chairman and
				the ranking member of the Subcommittee on Communications,
			 Technology, and the
				Internet of the Committee on Commerce, Science, and Transportation
			 of the
				Senate, or such other members of the Subcommittee designated by the
			 Chairman or
				ranking member of the Subcommittee;
									
										(ii)
										the Chairman and
				the ranking member of the Subcommittee on Communications and
			 Technology of the
				Committee on Energy and Commerce of the House of Representatives,
			 or such other
				members of the Subcommittee designated by the Chairman or ranking
			 member of the
				Subcommittee; and
									
										(iii)
										the Chairmen and
				ranking members of the Subcommittees on Commerce, Justice, Science,
			 and Related
				Agencies and on Financial Services and General Government of the
			 Committees on
				Appropriations of the Senate and of the House of Representatives,
			 or such other
				members of the Subcommittees designated by such Chairmen or ranking
				members.
									
								(5)
								Director of
				staff
								
									(A)
									In
				general
									The Reallocation Commission shall, without regard to the
				provisions of title 5, United States Code, governing appointments
			 in the
				competitive service, appoint a Director.
								
									(B)
									Pay
									The Director shall, without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of such
			 title
				(relating to classification and General Schedule pay rates), be
			 paid at the
				rate of basic pay payable for level IV of the Executive Schedule
			 under section
				5315 of title 5, United States Code.
								
								(6)
								Staff
								
									(A)
									In
				general
									Subject to subparagraphs (B) and (C), the Director, with
				the approval of the Reallocation Commission, may appoint and fix
			 the pay of
				additional personnel as may be necessary to enable the Reallocation
			 Commission
				to perform the duties of the Reallocation Commission.
								
									(B)
									Limitation
									The
				Director may make such appointments without regard to the
			 provisions of title
				5, United States Code, governing appointments in the competitive
			 service, and
				any personnel so appointed may be paid without regard to the
			 provisions of
				chapter 51 and subchapter III of chapter 53 of that title relating
			 to
				classification and General Schedule pay rates, except that an
			 individual
				appointed under this paragraph may not receive pay in excess of the
			 annual rate
				of basic pay payable for GS–18 of the General Schedule.
								
									(C)
									Detail of
				Government employees
									Upon request of the Director, the Secretary
				may detail any of the personnel of the Department of Commerce to
			 the
				Reallocation Commission to assist the Reallocation Commission in
			 carrying out
				its duties.
								
									(D)
									GAO
				agreement
									The Comptroller General of the United States shall
				provide assistance, including the detailing of employees, to the
			 Reallocation
				Commission in accordance with an agreement entered into with the
			 Reallocation
				Commission.
								
								(7)
								Procurement of
				temporary and intermittent services
								The Chairperson may procure
				temporary and intermittent services under section 3109 of title 5,
			 United
				States Code, at rates for individuals that do not exceed the daily
			 equivalent
				of the annual rate of basic pay prescribed for level V of the
			 Executive
				Schedule under section 5316 of such title.
							
								(8)
								Property
								The
				Chairperson may lease space and acquire personal property to the
			 extent funds
				are available.
							
								(9)
								Postal and
				printing services
								The Reallocation Commission may use the United
				States mails and obtain printing and binding services in the same
			 manner and
				under the same conditions as other agencies of the United States.
							
								(10)
								Obtaining
				information
								The Reallocation Commission may secure directly from
				any agency or department of the United States information necessary
			 to enable
				it to carry out its duties under this section. Upon request of any
			 member of
				the Reallocation Commission, the head of that agency or department
			 shall
				furnish that information to the Reallocation Commission in a full
			 and timely
				manner.
							
								(11)
								Funding
								There are authorized to be transferred to
				the Reallocation Commission $13,000,000 from the Spectrum
			 Relocation Fund
				established under section 118 to carry out the duties of the
			 Reallocation
				Commission under this section, and such funds shall remain
			 available until the
				term of the Reallocation Commission sunsets under paragraph (12).
			 The funds
				remaining after the sunset of the Commission shall be returned to
			 the Treasury
				for the sole purpose of deficit reduction.
							
								(12)
								Sunset
								This
				subsection is repealed effective 60 days after the date on which
			 the President approves the
				recommendations of the Reallocation Commission pursuant to
			 subsection
				(d)(4).
							
							(c)
							Spectrum
				utilization plan
							
								(1)
								In
				general
								As part of the budget justification documents submitted
				to Congress in support of the budget submitted under section 1105
			 of title 31, United States Code, for each fiscal year, the head of each
				Federal entity shall include a spectrum utilization plan.
							
								(2)
								Contents
								A
				spectrum utilization plan submitted by the head of a Federal entity
			 under paragraph (1) shall include—
								
									(A)
									the total spectrum
				authorized for the entity (in percentage terms and in sum) in each
			 band the
				entity uses;
								
									(B)
									the approximate
				number of transmitters, end-user terminals, or receivers, excluding
			 unintended
				radiators, that have been deployed by the entity or authorized to
			 be used by
				the entity;
								
									(C)
									if such
				information is available—
									
										(i)
										the type of
				transmitters, end-user terminals, or receivers, excluding
			 unintended radiators,
				operated by the entity and whether they are space-, air-, or
				ground-based;
									
										(ii)
										the type of
				transmitters, end-user terminals, or receivers, excluding
			 unintended radiators,
				authorized to be operated by the entity and whether they are
			 space-, air-, or
				ground-based;
									
										(iii)
										contour maps or
				other information that illustrates the coverage area, receiver
			 performance, and
				other parameters relevant to an assessment of the availability of
			 spectrum in
				each band used by the entity;
									
										(iv)
										the approximate
				geolocation of base stations or fixed transmitters used by the
			 entity;
									
										(v)
										the approximate
				extent of use, by geography, of each band of frequencies used by
			 the entity,
				such as the amount and percentage of time of use, number of
			 end-users, or other
				measures as appropriate to the particular band;
									
										(vi)
										the activities, capabilities, functions, or
				missions supported by the transmitters, end-user terminals, or
			 receivers used
				by the entity; and
									
										(vii)
										the types of
				unlicensed devices authorized to be operated by the entity;
									
									(D)
									the opportunity
				cost borne by the entity for each spectrum band the entity uses;
								
									(E)
									the planned uses
				of technologies or expanded services requiring spectrum for a
			 period of time
				agreed to by the entity; and
								
									(F)
									suggested
				spectrum-efficient approaches to meeting the spectrum requirements
			 identified
				under subparagraph (E).
								
								(3)
								Requirement
								The
				head of each Federal entity required to submit a spectrum
			 utilization plan
				under paragraph (1) shall submit a copy of each plan submitted
			 under such
				paragraph to the Reallocation Commission, the Secretary, and the
			 NTIA.
							
								(4)
								National
				security; classified information
								
									(A)
									National
				security
									If the head of a Federal entity determines that
				disclosure of information required under paragraph (1) would be
			 harmful to the
				national security of the United States, such head shall—
									
										(i)
										notify the
				Secretary of such determination; and
									
										(ii)
										provide to the
				Secretary—
										
											(I)
											the other publicly
				releasable information required under paragraph (1);
										
											(II)
											to the maximum
				extent practicable, a summary description of the information with
			 respect to
				which the determination was made; and
										
											(III)
											an annex
				containing the information with respect to which the determination
			 was
				made.
										
									(B)
									Classified
				information
									If the head of a Federal entity determines that any
				information required under paragraph (1) is classified in
			 accordance with
				Executive Order 13526 (50 U.S.C. 435 note) or any successor
			 Executive order
				establishing or modifying the uniform system for classifying,
			 safeguarding, and
				declassifying national security information, such head shall—
									
										(i)
										notify the
				Secretary of such determination; and
									
										(ii)
										provide to the
				Secretary—
										
											(I)
											the information
				required under paragraph (1) that is not classified;
										
											(II)
											to the maximum
				extent practicable, a summary description of the information that
			 is
				classified; and
										
											(III)
											an annex
				containing the information that is classified.
										
									(C)
									Annex
				restriction
									(i)Availability to NTIA and Relocation CommissionThe Secretary shall make an annex described in
				subparagraph (A)(ii)(III) or (B)(ii)(III) available to the NTIA and
			 the
				Relocation Commission.(ii)No public availabilityThe NTIA, the Secretary, and the Relocation
			 Commission
				shall not make an annex described in
				subparagraph (A)(ii)(III) or (B)(ii)(III) available to the public
			 or to any
			 unauthorized
				person through any means.
									
							(d)
							Procedure for
				making recommendations for spectrum reallocation
							
								(1)
								Recommendations
				by Secretary of Commerce
								Not later than 18 months after the date on which the
				President submits the budget documents that include spectrum
			 utilization plans
				described in subsection (c) to Congress for the first fiscal year
			 following the
				date of enactment of this section, the Secretary shall prepare and
			 submit to
				the appropriate congressional committees, the Comptroller General
			 of the United
				States, and the Reallocation Commission a report identifying and
			 recommending
				for reallocation bands of frequencies—
								
									(A)
									that are allocated
				on a primary basis for Federal Government use;
								
									(B)
									that—
									
										(i)
										are not required
				for the needs of the Federal Government at the time the report is
			 submitted;
				or
									
										(ii)
										will not be
				required for such needs in the identifiable future; and
									
									(C)
									that can feasibly
				be made available, as of the date of submission of the report or at
			 any time
				during the 5-year period beginning on such date, for assignment
			 through a
				system of competitive bidding under section 309(j) of the
			 Communications Act of
				1934 (47 U.S.C. 309(j)).
								
								(2)
								Criteria for
				identification
								(A)Needs of the
				Federal Government
									In determining whether a band of frequencies
				meets one of the criteria specified in paragraph (1)(B), the
			 Secretary
				shall—
									
										(i)
										consider whether the band of frequencies is
				used to provide a communications service that is or could be
			 available from a
				commercial provider or other vendor, or whether the communications
			 services
				provided on such frequencies could be relocated to other
			 frequencies used by
				the Federal Government;
									
										(ii)
										seek to
				promote—
										
											(I)
											the maximum
				practicable reliance on commercially available substitutes;
										
											(II)
											the efficient use
				of spectrum by Federal Government stations;
										
											(III)
											the development
				and use of new communications technologies; and
										
											(IV)
											the use of
				nonradiating communications systems where practicable; and
										
										(iii)
										seek to
				avoid—
										
											(I)
											serious
				degradation of Federal Government services and operations;
										
											(II)
											excessive costs
				to the Federal Government and users of Federal Government services;
			 and
										
											(III)
											excessive
				disruption of existing use of Federal Government frequencies by
			 amateur radio
				licensees.
										
									(B)
									Direct
				discussions
									
										(i)
										In
				general
										The Secretary shall encourage and provide opportunities
				for direct discussions among commercial representatives and Federal
			 Government
				users of the spectrum to aid the Secretary in determining which
			 frequencies to
				recommend for reallocation under paragraph (1).
									
										(ii)
										Hearings and
				public comment
										(I)In generalAs part of the discussions required under clause
				(i), the Secretary shall conduct public hearings and accept public
			 comment on
				the recommendations.(II)Testimony under oathAll testimony before the Secretary at a public
			 hearing
				conducted under this clause shall be presented under oath.(III)Publication on websiteAll
			 testimony and
				public comments collected under this clause shall be made available
			 on a public
				website.
										
										(iii)
										Representation
										A
				representative of the Reallocation Commission, and of the Secretary
			 at the
				election of the Secretary, may attend any discussion held under
			 clause
				(i).
									
										(iv)
										Further
				comment
										The Secretary shall provide the public and the
				Reallocation Commission with an opportunity to comment on the
			 results of a
				discussion held under clause (i) before the Secretary submits the
				recommendation required under paragraph (1).
									
								(3)
								Review and
				recommendations by the Reallocation Commission
								
									(A)
									Review
									
										(i)
										In
				general
										After receiving the recommendations from the Secretary
				under paragraph (1), the Reallocation Commission shall review and
			 analyze the
				recommendations.(ii)New and innovative management techniques and technologiesIn conducting the review and analysis under clause (i), the Reallocation Commission shall give
			 priority to recommendations that make accommodation for new and innovative
			 management techniques and technologies for maximizing the value and use of
			 spectrum.
										(iii)
										Hearings
										(I)In generalAs
				part of the review and analysis required under clause (i), the
			 Reallocation
				Commission shall conduct public hearings on the recommendations.(II)Testimony under oathAll testimony
				before the Reallocation Commission at a public hearing conducted
			 under this
				clause shall be presented under oath.
										
									(B)
									Recommendations
									
										(i)
										In
				general
										Not later than 180 days after the date on which the Secretary submits
				recommendations under paragraph (1) to the Reallocation Commission,
			 the
				Reallocation Commission shall submit to the President and the
			 appropriate
				congressional committees a report on the findings and conclusions
			 of the
				Reallocation Commission from the review and analysis conducted
			 under
				subparagraph (A), including any recommendations for Federal
			 spectrum
				reallocation.
									
										(ii)
										Requirement
										A
				report submitted under clause (i) shall contain an explanation and
				justification of any recommendation for Federal spectrum
			 reallocation included
				in the report that is different from the recommendations submitted
			 by the
				Secretary under paragraph (1).
									
									(C)
									Transmission of
				information to Congress
									After the Reallocation Commission submits
				recommendations to the President under subparagraph (B), upon
			 request by a
				Member of Congress, the Reallocation Commission shall provide to
			 the Member of
				Congress any information used by the Reallocation Commission in
			 making the
				recommendations.
								
									(D)
									GAO
				requirements
									The Comptroller General of the United States
				shall—
									
										(i)
										assist the
				Reallocation Commission, to the extent requested, in the review and
			 analysis
				under subparagraph (A); and
									
										(ii)
										not later than 90
				days after the date on which the Secretary makes recommendations
			 under paragraph (1), submit to
				Congress and to the Reallocation Commission a report that contains
			 a detailed
				analysis of the recommendations and selection process of the
			 Secretary.
									
								(4)
								Review by the
				President
								
									(A)
									In
				general
									Not later than 30 days after the date on which the Reallocation Commission
				submits recommendations for Federal spectrum reallocation under
			 paragraph
				(3)(B), the President shall—
									
										(i)
										determine whether
				to approve the recommendations made by the Reallocation Commission;
			 and
									
										(ii)
										submit to
				Congress and the Reallocation Commission a report that describes
			 the
				determination made under clause (i).
									
									(B)
									Approval
									If
				the President approves the recommendations under subparagraph
			 (A)(i), the
				President shall submit a copy of the recommendations to Congress.
								
									(C)
									Disapproval
									
										(i)
										In
				general
										If the President
				disapproves the recommendations under subparagraph (A)(i), the
			 President shall
				submit to Congress and to the Reallocation Commission a report that
			 describes
				the reasons that the President disapproves of the recommendations.
									
										(ii)
										Reallocation
				Commission revisions
										Not later than 60 days after the date on which the President
				submits to the Reallocation Commission a report under clause (i),
			 the
				Reallocation Commission shall submit to the President a revised
			 list of
				recommendations for reallocation of Federal spectrum.
									
										(iii)
										Approval and
				disapproval of revisions
										
											(I)
											Approval
											If
				the President approves the revised list of recommendations
			 submitted by the
				Reallocation Commission under clause (ii), the President shall
			 submit the
				revised list to Congress.
										
											(II)
											Disapproval
											If
				the President disapproves the revised list of recommendations
			 submitted by the
				Reallocation Commission under clause (ii), the President and the
			 Reallocation
				Commission shall complete the requirements described in clauses (i)
			 and (ii)
				until the President approves recommendations from the Reallocation
				Commission.
										
								(5)
								Public
				disclosure and nondisclosure
								
									(A)
									In
				general
									If the head of an Executive agency or Federal entity, the
				Chairperson, or the President determines that public disclosure of
			 any
				information contained in the reports, recommendations, testimony,
			 or comments
				required under this section would reveal classified national
			 security
				information or other information for which there is a legal basis
			 for
				nondisclosure and such public disclosure would be detrimental to
			 national
				security, homeland security, or public safety or would jeopardize
			 law
				enforcement investigations, the head of the Executive agency or
			 Federal entity,
				the Chairperson, or the President shall notify the Secretary of
			 that
				determination prior to release of such information.
								
									(B)
									Annex
									
										(i)
										In
				general
										If the head of an Executive agency or Federal entity, the
				Chairperson, or the President notifies the Secretary of a
			 determination under
				subparagraph (A), the information required to be disclosed under
			 this section
				shall be included in a separate classified annex, as needed.
									
										(ii)
										Requirement
										A
				classified annex described under clause (i)—
										
											(I)
											shall be provided to the subcommittees of
				primary jurisdiction of the committees of primary jurisdiction of
			 the Senate
				and House of Representatives in accordance with appropriate
			 national security
				stipulations; and
										
											(II)
											shall not be
				disclosed to the public or provided to any unauthorized person
			 through any
				means.
										
							(e)
							Reallocation of
				Federal Spectrum
							
								(1)
								Agency
				action
								
									(A)
									NTIA
				requirement
									Not later than 180 days after the date on which the
				President submits approved recommendations for the reallocation of
			 Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of
			 subsection
				(d)(4), the NTIA shall provide to each Federal entity that is
			 required to take
				action under the recommendations information regarding an
			 alternative frequency
				assignment to which the radio communications operations of the
			 Federal entity
				could be relocated for purposes of calculating the estimated
			 relocation or sharing costs
				and timeline required under subparagraph (C).
								
									(B)
									Requirement
									To
				the extent practicable and consistent with national security
			 considerations,
				the NTIA shall provide the information described in subparagraph
			 (A) by the
				geographic location of the facilities or systems of the Federal
			 entity and the
				frequency bands used by the facilities or systems.
								
									(C)
									Implementation
				plan
									
										(i)
										In
				general
										Not later than 1 year after the date on which the
				President submits approved recommendations for the reallocation of
			 Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of
			 subsection
				(d)(4), the head of each Federal entity required to relocate
			 spectrum under the
				recommendations shall prepare and submit to the President, the
			 appropriate
				congressional committees, the NTIA, the Federal Communications
			 Commission, the
				Director of the Office of Management and Budget, and the
			 Comptroller General of
				the United States a plan for implementation of the recommendations
			 related to
				the Federal entity.
									
										(ii)
										Contents
										An
				implementation plan submitted by a Federal entity under clause (i)
			 shall include—
										
											(I)
											a description of
				how the Federal entity will comply with the approved
			 recommendations for the
				reallocation of Federal spectrum submitted to Congress under
			 subparagraph (B)
				or (C)(iii)(I) of subsection (d)(4);
										
											(II)
											any statutory or
				regulatory barriers that will prohibit the Federal entity from
			 complying with
				the recommendations described in subclause (I);
										
											(III)
											the estimated
				cost to the Federal entity of frequency withdrawal or relocation;
			 and
										
											(IV)
											the estimated
				timeline of the Federal entity for frequency withdrawal or
			 relocation.
										
									(D)
									Review of
				implementation plan
									(i)In
				generalNot later than 30 days after the date on which an implementation plan
				is submitted under subparagraph (C), the Director of the Office of
			 Management
				and Budget shall review and determine whether to
				approve  the implementation plan.
										(ii)
										Disapproval
										If
				an implementation plan submitted under subparagraph (C) is
			 disapproved by the
				Director of the Office of Management and Budget, the Federal entity
			 that submitted the implementation plan shall
				submit a revised implementation plan under such subparagraph, and
			 the
				submission and review process shall continue until an
			 implementation plan is
				approved.
									
										(iii)
										Approval of
				all plans
										Not later than 7 days after the date on which the
				Director of the Office of Management and Budget approves the plans
			 submitted
				under subparagraph (C), the Director shall notify the Federal
			 Communications
				Commission of the estimated relocation or sharing costs and
			 timelines of all
			 Federal
				entities required to submit a plan under such subparagraph.
									
										(iv)
										Review of
				progress
										(I)In generalAt the beginning of each fiscal year following approval
				of a plan required under subparagraph (C), the Director of the
			 Office of
				Management and Budget shall review the progress of the Federal
			 entity in
				meeting the cost and timelines of the implementation plan.(II)Enforcement by DirectorIf, at
			 any point while conducting a review under subclause (I),
				the Director determines the Federal entity will not meet the
			 implementation
				plan cost or timelines, the Director shall take action to enforce
			 the approved
				plan.
										
									(E)
									Compliance
									
										(i)
										Initiation of
				required action
										Not later than 2 years after the date on which
				the President submits approved recommendations for the reallocation
			 of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of
			 subsection
				(d)(4), the head of each Federal entity shall initiate all actions
				required to comply with the approved recommendations.
									
										(ii)
										Completion of
				required action
										Not later than 5 years after the date on which
				the President submits approved recommendations for the reallocation
			 of Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of
			 subsection
				(d)(4), the head of each Federal entity shall complete all actions
				required to comply with the approved recommendations.
									
								(2)
								Congressional
				Disapproval
								
									(A)
									In
				general
									No Federal entity may initiate any action in accordance
				with the approved recommendations for the reallocation of Federal
			 spectrum
				submitted to Congress by the President under subparagraph (B) or
			 (C)(iii)(I) of
				subsection (d)(4) if there is enacted a joint resolution
			 disapproving the
				recommendations before the earlier of—
									
										(i)
										the end of the
				45-day period beginning on the date on which the President submits
			 the
				recommendations to Congress under subparagraph (B) or (C)(iii)(I)
			 of subsection
				(d)(4); or
									
										(ii)
										the adjournment
				of Congress sine die for the session during which the
			 recommendations described
				in clause (i) are submitted.
									
									(B)
									Computation of
				time period
									The days on which either the Senate or the House of
				Representatives is not in session because of an adjournment for
			 more than 3
				days to a day certain shall be excluded in the computation of the
			 time period
				described in subparagraph (A)(i).
								
								(3)
								Notification of
				successful relocation
								The President shall terminate the
				authorization of a Federal entity and notify the Secretary and the
			 Federal
				Communications Commission of the termination if—
								
									(A)
									the NTIA
				determines that a Federal entity has achieved comparable capability
			 of systems
				by relocating to a new frequency assignment or by utilizing an
			 alternative
				technology; or
								
									(B)
									the Federal entity
				has unreasonably failed to comply with the timeline for relocation
			 approved by
				the Director of the Office of Management and Budget under paragraph
				(1)(D).
								
							(f)
							Auction of
				available frequencies
							
								(1)
								In
				general
								Not later than 18
				months after the date on which the President submits approved
			 recommendations
				for the reallocation of Federal spectrum to Congress under
			 subparagraph (B) or
				(C)(iii)(I) of subsection (d)(4), the Federal Communications
			 Commission shall
				promulgate rules for the conduct of auctions of frequencies that
			 will be made
				available according to such recommendations for assignment of new
			 initial
				licenses subject to new service rules or for other purposes.
							
								(2)
								Requirement
								In
				promulgating rules under paragraph (1), the Federal Communications
			 Commission
				shall—
								
									(A)
									minimize the cost
				to the taxpayer of the transition of the spectrum to be auctioned
			 to its newly
				identified use; and
								
									(B)
									ensure that any licensing conditions
				established are restricted to interference protections and ethical,
			 geographic,
				and financial qualifications of licensees.
								
								(3)
								Schedule for
				auctions
								Not later than 2 years after the date on which the
				President submits approved recommendations for the reallocation of
			 Federal
				spectrum to Congress under subparagraph (B) or (C)(iii)(I) of
			 subsection
				(d)(4), the Federal Communications Commission shall commence
			 auctions under
				this subsection.
							
							(g)
							Relocation of
				Federal Government stations
							
								(1)
								relocation or sharing costs
								Any Federal entity that operates a Federal Government
				station assigned to a band of frequencies and that incurs
			 relocation or sharing costs
				because of the reallocation of frequencies from Federal use to
			 non-Federal use
				pursuant to this section shall receive payment for such costs from
			 the Spectrum
				Relocation Fund, in accordance with section 118.
							
								(2)
								Federal action
				to expedite spectrum transfer
								Any Federal Government station
				that operates on electromagnetic spectrum that has been identified
			 in the
				approved recommendations for the reallocation of Federal spectrum
			 submitted to
				Congress by the President under subparagraph (B) or (C)(iii)(I) of
			 subsection
				(d)(4) shall, to the maximum extent practicable through the use of
			 the
				authority granted under this section and any other applicable
			 provision of law,
				take action to relocate its spectrum use to other frequencies that
			 are
				allocated for Federal use or to consolidate its spectrum use with
			 other Federal
				Government stations in a manner that maximizes the spectrum
			 available for
				non-Federal use.
							
								(3)
								Failure to
				comply
								If a Federal entity does not comply with the timeline
				established in the implementation plan of the entity that was
			 approved under
				subsection (e)(1)(D), Congress may decrease the amount appropriated
			 to the
				entity in the following fiscal year by up to ½ of 1
				percent.
							
								(4)
								Equipment
				upgrades for Department of Defense
								If a band of frequencies assigned to the
				Department of Defense is reallocated from Federal use to
			 non-Federal use
				pursuant to this section, the relocation or sharing costs for which
			 the
			 Department may
				receive payment from the Spectrum Relocation Fund under section 118
			 shall
				include the costs of replacement with state-of-the-art equipment of
			 any of the
				equipment used for relocated operations, whether or not such
			 replacement is
				necessary to achieve comparable capability of systems, if the
			 Secretary of
				Defense considers such replacement appropriate.
							
							(h)
							Treatment of
				certain spectrum subject to other reallocation processes
							In the
				case of spectrum that has been identified for reallocation, is in
			 the process
				of being reallocated, or has been reallocated from Federal to
			 non-Federal use
				under any other provision of law or administrative process, but
			 with respect to
				relocation from which the Federal entity being relocated has not
			 received
				payment for relocation or sharing costs, such spectrum shall be
			 treated as
			 spectrum
				allocated for Federal use that may be recommended for reallocation
			 by the
				Secretary, the Reallocation Commission, or the President under this
				section.
						.
			
				(b)
				Technical and
			 conforming amendments
				
					(1)
					Auction
			 proceeds
					Section 309(j) of the Communications Act of 1934 (47
			 U.S.C. 309(j)) is amended—
					
						(A)
						in paragraph (3),
			 by striking subparagraph (F) and inserting the following:
						
							
								(F)
								for any auction of—
								
									(i)
									eligible frequencies
				described in section 113(g)(2) of the National Telecommunications
			 and
				Information Administration Organization Act (47 U.S.C. 923(g)(2)),
			 the recovery of 110
				percent of estimated relocation or sharing costs as provided to the
			 Commission under
				section 113(g)(4) of such
				Act; and
								
									(ii)
									frequencies described in section 120(f)(1) of the National Telecommunications and
				Information Administration Organization Act, the recovery of 110
				percent of estimated relocation or sharing costs as provided to the
			 Commission
			 under
				section 120(e)(1)(D)(iii) of such Act.
								;
					
						(B)
						in paragraph
			 (8)(D)—
						
							(i)
							in clause (i), by inserting or (iii) after provided in clause (ii); and
						
							(ii)
							by
			 adding at the end the following:
							
								
									(iii)
									Proceeds relating to Maximizing Spectrum Efficiency and Value Act of 2013
									With respect to each auction of frequencies
				described in section 120(f)(1) of the National Telecommunications
			 and Information Administration Organization Act—(I)an amount of the proceeds
			 equal to
				the estimated relocation or sharing costs provided to the
			 Commission under
			 section 120(e)(1)(D)(iii) of such Act for relocation of Federal entities
			 from the frequencies being
				assigned through such auction shall be deposited in the Spectrum
			 Relocation
				Fund; and(II)the remainder of the proceeds shall be deposited in the general fund of the
			 Treasury for
				the sole purpose of deficit reduction.
									;
				and
						
						(C)
						in paragraph
			 (16)—
						
							(i)
							in
			 the header, by striking eligible frequencies and inserting
			 reallocated Federal
			 spectrum;
						
							(ii)
							by
			 striking subparagraphs (A) and (B) and inserting the following:
							
								
									(A)
									Special
				regulations
									The Commission shall revise the regulations
				prescribed under paragraph (4)(F) to prescribe methods by which—
									
										(i)
										the total cash proceeds from any auction of
				eligible frequencies described in section 113(g)(2) of the National
				Telecommunications and Information Administration Organization Act
			 (47 U.S.C.
				923(g)(2)) shall at least equal 110 percent of the total estimated
			 relocation
				or sharing costs provided to the Commission pursuant to section
			 113(g)(4) of such Act;
				and
									
										(ii)
										the total cash
				proceeds from any auction of frequencies described in section
			 120(f)(1) of such
				Act shall at least equal 110 percent of the total estimated
			 relocation or sharing costs
				provided to the Commission pursuant to section 120(e)(1)(D)(iii) of
			 such
				Act.
									
									(B)
									Conclusion of
				auctions contingent on minimum proceeds
									
										(i)
										In
				general
										The Commission may not conclude any auction—
										
											(I)
											of eligible frequencies described in
				section 113(g)(2) of the National Telecommunications and
			 Information
				Administration Organization Act (47 U.S.C. 923(g)(2)) if the total
			 cash
				proceeds attributable to such spectrum are less than 110 percent of
			 the total
				estimated relocation or sharing costs provided to the Commission
			 pursuant to section
				113(g)(4) of such Act; or
										
											(II)
											of frequencies
				described in section 120(f)(1) of such Act if the total cash
			 proceeds
				attributable to such spectrum are less than 110 percent of the
			 total estimated
				relocation or sharing costs provided to the Commission pursuant to
			 section
			 120(e)(1)(D)(iii) of such Act.
										
										(ii)
										Inability to
				conclude auction
										If the Commission is unable to conclude an
				auction because of the requirement of subclause (I) or (II) of
			 clause (i), the
				Commission shall cancel the auction, return within 45 days after
			 the auction
				cancellation date any deposits from participating bidders held in
			 escrow, and
				absolve such bidders from any obligation to the United States to
			 bid in any
				subsequent reauction of such spectrum.
									;
				and
						
							(iii)
							in
			 subparagraph (C)—
							
								(I)
								by striking
			 eligible frequencies and inserting frequencies;
			 and
							
								(II)
								by striking
			 an eligible Federal entity’s and inserting a Federal
			 entity’s.
							
					(2)
					Separation from
			 relocation process under section 113 of the NTIA Organization Act
					Section 113(g)(2)(B) of the National
			 Telecommunications and Information Administration Organization Act (47
			 U.S.C.
			 923(g)(2)(B)) is amended by inserting before the period at the end the
			 following: , or frequencies described in section 120(f)(1) of this Act.
				
					(3)
					Spectrum
			 Relocation Fund
					Section 118 of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 928) is
			 amended—
					
						(A)
						by striking
			 subsection (c) and inserting the following:
						
							
								(c)
								Used To pay
				relocation or sharing costs
								The amounts in the Fund—
								
									(1)
									from auctions of eligible frequencies
				described in section 113(g)(2) are authorized to be used to pay
			 relocation or sharing
				costs, as defined in section 113(g)(3), of an eligible Federal
			 entity incurring
				such costs with respect to relocation from or sharing of those
			 frequencies; and
								
									(2)
									from auctions of
				frequencies described in section 120(f)(1) are authorized to be
			 used to pay
				relocation or sharing costs, as defined in section 120(a)(7), of a
			 Federal
			 entity
				incurring such costs with respect to relocation from those
				frequencies.
								;
					
						(B)
						in subsection
			 (d)—
						
							(i)
							in paragraph (1), by striking subsection (c) of this section and inserting paragraph (1) and the relocation or sharing costs specified in paragraph (2) of subsection (c); and
						
							(ii)
							in paragraph (2)—
							
								(I)
								in
			 the matter before subparagraph (A), by striking eligible;
							
								(II)
								in
			 subparagraph (C), by striking for approval each place it
			 appears; and
							
								(III)
								in
			 the matter after subparagraph (C), by striking Unless
			 disapproved and all that follows and inserting In the case of an
			 initial transfer to a Federal entity incurring relocation or sharing costs
			 with
			 respect to
			 relocation from frequencies described in section 120(f)(1), approval of
			 the
			 implementation plan of the entity under section 120(e)(1)(D) constitutes
			 approval under subparagraph (B).; and
							
						(C)
						in subsection
			 (e)—
						
							(i)
							in
			 the header, by striking Eligible;
						
							(ii)
							in
			 paragraph (1)—
							
								(I)
								in subparagraph (A), by striking
			 section 113(g)(1) of this Act and inserting section
			 113(g)(1), or Federal entities incurring relocation or sharing costs with
			 respect to
			 relocation from frequencies described in section 120(f)(1);
							
								(II)
								in subparagraph (B), by striking An
			 eligible Federal entity and inserting A Federal entity;
			 and
							
								(III)
								in subparagraph
			 (C), by striking eligible; and
							
							(iii)
							in paragraph (2), by striking An
			 eligible Federal entity and inserting A Federal
			 entity.
						
			4.
			Prohibition
			 against certain conditions on licensure and auction participation
			Section 309(j) of the Communications Act of
			 1934, as amended by section 3(b)(1), is further amended by adding at the
			 end
			 the following:
			
				
					(18)
					Prohibition
				against certain conditions on licensure and auction participation
					The Commission may not—
					
						(A)
						establish on a license for the use of
				spectrum frequencies any condition relating to its Report and Order
			 with regard
				to Preserving the Open Internet; Broadband Industry Practices (GN
			 Docket No.
				09–191, WC Docket No. 07–52) (adopted December 21, 2010);
					
						(B)
						restrict the number or type of bidders or
				any specific bidder from participating in any public auction for
			 the assignment
				of licenses for the use of spectrum frequencies;
					
						(C)
						prescribe the
				rates or terms of or otherwise condition services that may be
			 offered by
				successful bidders in any such auction; or
					
						(D)
						notwithstanding
				section 316, impose any additional license requirements or rules on
			 successful
				bidders once any such auction has been
				completed.
					.
		
